Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-3, 6-7, and 15-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2015/0011057 A1)(“Zhou”) in view of  Horie et al (US 20100304570 A1)(“Horie”) 
Zhou discloses a method of manufacturing a nitride semiconductor  element (para. 0005), the element being a nitride semiconductor transistor (para. 0005), including 
Preparaing a structure body including a base body 111, which is a substrate (para. 0036 and Fig. 6A)
       A conductive layer 114 above the base (para. 0036 and Fig. 6B)
An insulating layer 115 on the conductive layer (Fig. 6B and para. 0037)
A semiconductor layer 114 on the insulating layer made of a nitride semiconductor , as Zhou discloses the layer 114 is nitride semiconductor 
A metal layer 119 on the semiconductor layer (para. 0038)
Forming a resist layer 120 on the metal layer having an opening (para. 0039 and Fig. 6E)
Exposing a portion of the insulating layer 115 under the metal layer and the semiconductor layer by removing a portion the metal layer  and a portion of the semiconductor layer (Fig. 6F and para. 0041) by wet etching using a first etchant the etching rates of the first etchant being higher than an etching rate for the insulating layer
Removing the resist layer by wet etching after removing the metal layer and semiconductor portions, as Zhou discloses stripping the photoresist (para. 0043)
After removing the resist layer removing a remaining portion of the metal layer , the insulating layer exposed and the semiconductor layer remaining, the opening of the resist being directly on the 
                                  Zhou is silent with respect to the device formed being a light emitting device.
                               Horie discloses that the method of etching a nitride light emitting device can also be applied to a transistor or to a light emitting device (para. 0001).
                          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured a light emitting device by the method disclosed by Zhou because Horie disclosure that steps of  a method of manufacturing a transistor nitride semiconductor device can also be used to manufacture a nitride semiconductor light emitting device, which is a discloses of art recognized suitability for an intended purpose.
              Re claim 2:  Zhou discloses the metal layer 119 is Al (para. 0038).
              Re claim 3:  Zhou discloses the metal layer can be Ti (para. 0038).
               Re claims 6-7:  Zhou discloses after the photoresist is removed, Zhou discloses that individual transistors may be formed, which is considered an unevenness processing, as it is well known in the art that forming individual devices includes encapsulation for protection, for example.
                      Re claims 15 and 16:  Zhou discloses that the conductive layer 114 includes Al, as Zhou discloses layer 114 is AlGaN (para. 0036-0037).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2015/0011057 A1)(“Zhou”) in view of  Horie et al (US 20100304570 A1)(“Horie”)  as applied to claims 1 and 2 above, and further in view of Chinone et al (US 2010/0155740 A1)(“Chinone”) and of Okada (US 2002/0195629 A1).

Chinone discloses phosphoric acid for wet etchant solution  for nitride semiconductor such as GaN (para. 0061).
Okada discloses phosphoric acid for wet etchant solution for Al (para. 0034), and that the etchant solution has selectivity with respect to etching aluminum rather than insulator such as oxide (para. 0033-0034).
It would have been obvious to one of ordinary skill in the art to have used phosphoric acid etchant as a wet etchant for the selective etching of the semiconductor and metal layers in the process disclosed by Zhou in view of Horie because Chinone discloses phosphoric acid wet etchant solution for nitride semiconductors such as GaN and Okada discloses phosphoric acid as a selective wet etchant solution  for Al, which discloses phosphoric acid wet etching solution as a selective etchant of art recognized suitability for an intended purpose (MPEP 2144.07).


Allowable Subject Matter

Claims 4-5, 8, 11-13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895